Title: To Thomas Jefferson from the Board of Trade, 17 February 1780
From: Board of Trade
To: Jefferson, Thomas



Sir
Bd. of Trade Feby. 17th 1780

We have the honor of your Excellency’s Letter of the 7th. inst. recommending the necessity of an immediate remittance to Arthur Lee Esqr. who is, and has for a long time been considerably in advance for the state. The repeated references both of Letters and Accounts, from France which We have received from time to time from your Excellency in Council since our establishment have distressed us greatly for so far from ever having it in our Power to make a remittance to France, our finances have been so low from the time of our coming into Office as to put us to the greatest difficulties in providing even the temporary supplies which were indispensably necessary and loudly called for; and at this instant our credit is suffering extremely by reason of our inability to replace Monies which our friends have advanced for payment of Shoes, and the Goods for the Cherokee Indians; purchases which we were urged to make at all events. We entreat Your Excellency and the honorable Board will consider our circumstances which when duly weighed must satisfy the Honorable Board and our Country that our embarrazements deprive us of the Power of rendering the Services we anxiously wish. We have &c.

TW. J.A. D.R.

